DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations:
a separator device including an insertable separator element movable in a vertical direction, not parallel to the forward movement direction of the flexible band, between an extracted position, in which the separator element does not interfere with the welding lines of the flexible band in the movement thereof in the forward movement direction, and an inserted position adapted to keep the opposed two portions of the first face of the flexible band separated in the fill opening during the fill opening cut, in the inserted position the separator element being interposed between the opposite two portions of the first face of the folded flexible band, adjacent to the fill opening and inserted between edges of the flexible band farthest away from the folding line,
one laser cutting unit for cutting a cutting area of the folded flexible band to separate the portions making up the flexible packages and to produce a fill opening cut determining a fill opening in each flexible package, the laser cutting unit including:
The prior art of record that is most relevant to teaching these limitation is Todd et al. US 6,195,967 B1 (Todd) and Barclay et al. US 2002/0088094 (Barclay).  While Todd teaches a separator device intended to separate the opposed two portions of the flexible band in the fill opening, during the filling operations, once the packages have already separated by the cutting operations; however, Todd 
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Page 5, filed 08 Jul 2021, with respect to Drawings, and Specification have been fully considered and are persuasive.  The objections to the drawing and specifications has been withdrawn. 
Applicant’s arguments, see Pages 5-8, filed 08 Jul 2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        06 Aug 2021

/DARIUSH SEIF/Primary Examiner, Art Unit 3731